DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operation plan generating part, an acquisition part, and a notification control part” in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitations “an operation plan generating part, an acquisition part, and a notification control part” will be interpreted in view of Paragraph 0047, “executing a program (software) stored in the storage part 130 using a processor, for example, a central processing unit (CPU) or the like”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 7, and 8, the applicant claims “a request from a user” and “a user who will board”. It is not clear to the examiner if said users are the same or different. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite.
With respect to claim 5, the applicant claims “next seat”. It is not clear what the applicant is trying to convey with said limitations. All seats in a vehicle are considered close to each other, seats on the same row are next to each other as well as seats in different rows. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite.
Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claim 1 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating an operation plan, acquiring a user impression, and determining a user who will board the vehicle based on the impression information.
The recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than the recited computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, a dispatcher or a person can mentally determine compatibility between users in shared vehicle and plan accordingly. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites one additional element, a computer. The computer is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loi et al US 2019/0050742 A1 (hence Loi).
In re claims 1, 7, and 8, Loi discloses automatically detects a user reaction of a first occupant of a shared vehicle based on first data from one or more sensors associated with the shared vehicle (Abstract) and teaches the following:
an operation plan generating part configured to generate an operation plan for one or more shared vehicles on the basis of a ride request from a user (Paragraph 0002, 0029); and an acquisition part configured to acquire from a first user impression information regarding a second user who has boarded the shared vehicle together with the first user (Paragraphs 0013-0015, Fig.3, #32, #34, and Paragraph 0032), wherein the operation plan generating part determines a user who will board the shared vehicle together with the first user on the basis of the impression information acquired by the acquisition part (Paragraphs 0014-0015 and Fig.3, #36 and Paragraph 0033)
In re claim 2, Loi teaches the following:
wherein the impression information is information generated according to a format that describes complaints with respect to the second user (Paragraphs 0014-0015, and 0017-0023)
In re claim 3, Loi teaches the following:
wherein the operation plan generating part generates the operation plan on the basis of the impression information (Paragraph 0029, Fig.3, #36, and Paragraph 0033)
In re claim 4, Loi teaches the following:
wherein the operation plan generating part determines a combination such that the first user and the second user do not board the same shared vehicle when the impression information is negative contents equivalent to or more than a first criterion in a case in which the first user boards the shared vehicle (Paragraphs 0013-0015, Fig.3, #32, #34, and Paragraph 0032)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loi in view of Beaurepaire US 2020/0081611 A1 (hence Beaurepaire).
In re claim 5, Loi discloses the claimed invention as discussed above but doesn’t explicitly teach the following:
wherein the operation plan generating part generates the operation plan such that the first user and the second user do not sit on next seats when the impression information is negative contents equivalent to or more than a second 
Nevertheless, Beaurepaire discloses an approach for generating and using a passenger-based driving profile of a vehicle (Paragraph 0002) and teaches the following:
wherein the operation plan generating part generates the operation plan such that the first user and the second user do not sit on next seats when the impression information is negative contents equivalent to or more than a second criterion in a case in which the first user and the second user board the same shared vehicle together (Paragraph 0083)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Loi reference to include determining a vehicle seating position for the user based on the passenger profile, as taught by Beaurepaire, in order to optimize compatibility with other passenger profiles to achieve a target level of driving performance (Beaurepaire, Paragraph 0083).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loi in view of Longo et al US 2019/0228367 A1 (hence Longo).
In re claim 6, Loi discloses the claimed invention as discussed above but doesn’t explicitly teach the following:
a notification control part configured to perform control for notification that the second user will board the shared vehicle together with the first user when 
Nevertheless, Longo discloses ride sharing and more particularly to generating and matching profiles of people for ride sharing (Paragraph 0002) and teaches the following:
a notification control part configured to perform control for notification that the second user will board the shared vehicle together with the first user when the operation plan generated by the operation plan generating part shows that the first user and the second user will board the same shared vehicle together (Paragraphs 0041 and 0081)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Loi reference to include notifying a first user of a second user sharing the ride, as taught by Longo, in order to familiarize the first user with the other user sharing the vehicle with him/her (Longo, Paragraphs 0041 and 0081).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fox et al US 2021/0110315 A1 discloses embodiments for determining compatibility between ride hailing passengers and depending on a compatibility between two passengers, the two passengers are conditionally assigned to a common vehicle.
Hirose US 2020/0226497 A1 discloses a ride-sharing management method for managing ride-sharing of a vehicle by a plurality of users using a control device, where the ride-sharing management method includes calculating a deboarding order of the users on a basis of boarding and deboarding locations of the users on a travel route of the vehicle for the users to share a ride, calculating an entrance to the vehicle on a basis of the deboarding order of the users, and setting seating positions of the users on a basis of the deboarding order and the entrance.
Allen US 2019/0016343 A1 discloses systems and methods for receiving, by a computing platform, information about a first user of a shared mobility service, generating, based on the information about the first user, a first user profile comprising one or more first user attributes, comparing the one or more first user attributes to one or more second user attributes of a second user profile associated with a second user of the shared mobility service, and based on the comparison, causing a vehicle carrying the second user to pick up the first user.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669